DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-20 are pending.  Claims 1 and 14 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2021 and 9/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 1 recites limitation to a nonionic polyester copolymer AND a suspension graft copolymer but then the last line of claim 1 recites a wherein limitation to the copolymer.  It is unclear and indefinite which copolymer?  Similar indefiniteness referring to ‘the copolymer’ can be found in the claims 2 and 8-9, 11.  For purposes of examination, “the copolymer” has been interpreted as the nonionic polyester copolymer.  
	Claim 12 uses “…consists of…” language within an alternative grouping which language makes the claim indefinite and unclear. Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.”  See Ex Parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925). 	Claims 3, 4-7, 9-20 depend from unclear and indefinite claims and thus inherit the same rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-10, 12-13 are rejected under 35 U.S.C. 103 as obvious over Lant (EP 3 173 467 A1).
	Lant teach a detergent composition comprising at least 5-60 wt% surfactant system containing anionic and nonionic surfactant in a ratio of 1:1 to 99:1. See abstract encompassing the independent claims limitation to a detergent composition comprising from about 10% to about 50% of an anionic and nonionic surfactant system.
	Lant teach a polyester soil release polymer comprising polypropylene terephthalate.  See page 2, [0005].  Limitation to about 0.1% to about 5% of the non-ionic polyester copolymer comprising polyethylene glycol units and terephthalate units, is met by soil release polymers having Formula (VI), (VII) or (VIII):
 (VI) -[(OCHR1-CHR2)a O-OC-Ar-CO-]d
 (VII) -[(OCHR3-CHR4)b-O-OC-sAr-CO-]e
 (VIII) -[(OCHR5-CHR6)c-OR7]f as defined on page 15, [0095].  Lant teach the composition includes one or more soil release polymers in amount from 0.005% to 10%.  See page 15, [0094].
	Lant teach the average molecular weight of the nonionic polyester polyethylene glycol backbone can be in the range of from 2,000 Da to 20,000 Da, or from 4,000 Da to 8,000 Da.  See page 14, ln.58-page 15, ln.1 [0092].
	Claim 8 material limitation to copolymer formulas I and III are taught verbatim by Lant on page 15, [0095] where Lant labels their soil release polymers as formula VI and VIII.  See page 15,ln.15-35.  
	The claimed 0.1% to about 15% by weight of the composition of a suspension graft copolymer comprising poly(vinylpyrrolidone)-poly(vinyl acetate)-g-poly(ethylene glycol) is met by Lant teaching from about 0.05% to about 8% [0093] of polyethylene glycol polymer backbone with random grafted polyvinyl acetate side chains [0092] and Lant teaches that compositions containing polyethylene glycol ("PEG") contain PVP also with PEG to PVP on a ppm basis delivered in wash solutions is from about 2:1 to about 50:1, and more preferably from about 3:1 to about 10:1.  See pages 14-15, [0092].  Examiner notes that Lant teach SOKALAN HP22 tradename which is the same used by the instant specification US2021/0095229 A1, page 7, [0086], as the preferred polyethylene glycol graft polymer.  See Lant [0092], page 15,ln.6.  One of ordinary skill would reasonably expect the claimed properties of molecular weight, hydrolysis of vinyl acetate units, and other properties of the suspension graft copolymer, to be inherent to the suspension graft copolymer SOKALAN HP22 tradename used by the instant specification and the prior art.   
	Lant teach the detergent may comprise from about 0.00001% to 2% cellulase enzyme.  See page 11, line 11 [0074] encompassing the cellulase enzyme of claims 1 and 14 and the amount in claim 6. 
	Regarding the xyloglucanases required by claim 7, Lant guide one of ordinary skill to the inclusion of B-glucanases on page 11, [0074] ln.7.  One of ordinary skill is apprised of the knowledge that xyloglucanase enzyme belongs to the family of hydrolases having common names encompassed by Lant’s general teaching of B-glucanases in general.  See the attached WIKIPEDIA pdf for support of the state of the art.
	Regarding claim 12, Lant define their cleaning composition on page 3, [0020] teaching unit dose formulation in line 45 and liquid laundry detergents in line 51. 
	Regarding claim 13, Lant teaches a process of laundering fabrics via hand wash or soak contact with a detergent having similar enzymes, the same SOKOLAN HP22 suspension graft copolymer, nonionic polyester copolymer formulas labeled VI, VII and VIII (which are the same claimed nonionic polyester copolymer formulas I, II and III) and anionic and nonionic surfactants.
	Lant does not exemplify the detergent composition comprising a cellulase as required by claim 1.  The exemplary formulations on pages 29-30, [0194] have amylase, protease and an encapsulated lipase but do not exemplify the cellulase enzyme required by the material limitations of the instant claims. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed detergent composition comprising a cellulase enzyme because Lant suggest from about 0.00001% to 2% cellulase enzyme on page 11, line 11 [0074] in detergent compositions comprising the analogous suspension graft copolymer, nonionic polymer and anionic/nonionic surfactant system.  One of ordinary skill would have been motivated to choose the claimed cellulase enzyme since Lant suggest the inclusion of cellulases along with the other exemplified enzymes provide cleaning performance and fabric care benefits.  See page 11, [0074].

Claims 2, 11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lant (EP 3 173 467 A1) as applied to claims 1, 3-10, 12-13 above, and further in view of Blokzijl et al. (US 5,786,318).
	Lant is relied upon as set forth above.  Specifically, Lant teaches similar soil release polymer formulas VI, VII, and VIII [0095] where the claimed copolymer formulas I and III are taught verbatim by Lant on page 15, [0095] labeling their soil release polymers as formula VI and VIII.  See page 15,ln.15-35.  Furthermore, Lant guide one of ordinary skill to modify their soil release polymers with amphiphilic alcoxylated grease cleaning copolymers for beneficial removal of grease from fabrics See page 14, [0088-0092].  Also, Lant teach amine oxide polymers reduce dye transfer in the wash.  See page 23, [0137-0139].
	Lant does explicitly teach the variable X in claimed formula II is a bifunctional group containing at least one carbon atom and at least one hydroxyl unit or amine unit as is required by claims 2,11, 14-20.  
	In the analogous art, Blokzijl et al. teach the beneficial inclusion soil release polymers of claimed formula II wherein A is a bifunctional group containing at least 1 carbon atom and at least 1 hydroxyl group is more effective in the soil release on both polyester and cotton fabrics and also reduce soil redeposition in the wash. See formula III in col.2, ln. 36 and col.2,ln.1-40.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed detergent composition comprising a copolymer structure formula II wherein X is a bifunctional group containing at least one carbon atom and at least one hydroxyl unit or amine unit as is required by claims 2,11, 14-20 because Lant teach similar soil release polymers and suggest the inclusion of amine and hydroxyl units in their soil release polymers to prevent dye transfer and provide beneficial soil release in general and Blokzijl et al. teach the beneficial inclusion soil release polymers of formula II having a bifunctional group containing at least 1 carbon atom and at least 1 hydroxyl group is more effective in the soil release on both polyester and cotton fabrics and also reduce soil redeposition in the wash.  One of ordinary skill is motivated to combine the general teaching of amine oxides and hydroxyl units of Lant with the claimed formula II as taught by Blokzijl et al. since both are in the analogous art of soil release polymers for inclusion in detergents.

Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
	Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761         

/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761